Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In the response filed 10 January 2022, applicant amended independent Claim 1 to delete “at least one selected from the group consisting of a liquid crystal polymer and”.  Thus the sliding member of the claim comprises polyetheretherketone.  Independent claim 1 was also amended to add “wherein: the sliding member further comprises a reinforcing fiber and a solid lubricant, the solid lubricant comprises boron nitride and graphite, and a content of the reinforcement fiber is equal to or more than a total content of the boron nitride and the graphite”.  
The applied reference to Kanazawa et al (US 5,124,397) discloses a thermotropic liquid crystalline polymer, and not a polyetheretherketone, as the sliding member.  Although the applied reference to ITO et al (US 2014/0187721) discloses polyetheretherketone as a hard resin, the prior art requires that a fluorine-based resin be dispersed in the hard resin which differs from the claimed sliding member.  The applied reference to Yamauchi (US 2017/0233671) does not disclose that the sliding member contain a reinforcement fiber and a graphite/boron nitride solid lubricant as required by the claimed sliding member.      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
February 14, 2022